Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a multicompartment water-soluble unit dose article, classified in C11D 17/045.
II. Claim 18, drawn to a process for making a water-soluble unit dose article, classified in B65B 9/042.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as the process disclosed in US 2015/0336691.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be 
	(a) the inventions have acquired a separate status in the art in view of their different classification;
	(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);  and
	(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 

During a telephone conversation with Atty. Gregory S. Darley-Emerson on June 3, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 18 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 2 and 5  are objected to because of the following informalities: 
	a) claim 2 ends with a “comma” not a “period”
	b) in claim 5, line 3, please correct “as a about” before “4%” and replace “20oC” with “20oC”.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al. (US 2015/0336691, already cited in IDS dated 3/30/2020), hereinafter “Fowler” in view of Labeque et al. (US 2017/0298216), hereinafter “Labeque.”
	Fowler teaches water-soluble pouches comprising two or more compartments from four water-soluble polymeric webs (see paragraphs and [0001] and [0004], page 1). The pouches are formed by two webs, a base web and a lidding web, the base webs may have recesses to create open compartments or pouches and may be filled with one or more products before being closed by the lidding webs and then sealed or bonded together to form a combined web of sealed and filled closed pouches (see paragraph [0006], page 1). The water soluble substrates or pouches may comprise any suitable polymeric material such as those based substantially upon polyvinyl alcohol (see paragraphs [0005] and [0017], page 1).  One example of the multi-compartment pouch is Fig. 4b which contains two compartments in a superposed orientation and the two internal compartments are separated from one another by two water-soluble films, which are in direct contact with one another, as shown below:

                                     
    PNG
    media_image1.png
    261
    503
    media_image1.png
    Greyscale




                   
    PNG
    media_image2.png
    339
    503
    media_image2.png
    Greyscale

The sealing or bonding of two pouches to form a combined pouch comprising two or more compartments is typically effected by a combination of pressure and partial or complete wetting, leading to adhesivity, of the external (top) surface of either of the lidding webs (see paragraph [0041], page 3). As shown in the above two figures, the seal regions comprise a flange region.  One or more compartments contain a combination of at least two components comprising a granular or powder product, a thickened liquid or gel, and a three dimensional solid item such that all of the components retain their identity and none of the components become mutually antagonistic (see paragraph [0019], page 1; claim 12), Fowler, however, fails to disclose the at least first water-soluble film, second water-soluble film, third water-soluble film, fourth water-soluble film or a mixture thereof comprising a first polyvinyl alcohol copolymer comprising a first anionic monomer unit and a vinyl alcohol monomer unit, wherein the anionic monomer unit comprises an anionic moiety as recited in claim 1; wherein the first oC as recited in claim 5; the first polyvinyl alcohol copolymer has an average degree of hydrolysis of between about 75% and about 99% as recited in claim 6; the first water-soluble film, second water-soluble film, third water-soluble film, and fourth water-soluble film or mixture thereof comprising a second polyvinyl alcohol polymer like polyvinyl alcohol homopolymer or a second polyvinyl alcohol copolymer comprising a second anionic monomer unit, or a mixture thereof, wherein the second polyvinyl alcohol copolymer is different than the first polyvinyl alcohol as recited in claim 7; the second anionic moiety is sulphonate, carboxylate or a mixture thereof as recited in claim 8; the total amount of any polyvinyl alcohol copolymer and homopolymer present in any individual film is between about 30% and about 95% by weight of the individual film; the first water-soluble film, the second water-soluble film, the third water-soluble film, and the fourth water-soluble film each comprise polyvinyl alcohol copolymers that are the same as one another as recited in claim 10; or each comprise polyvinyl alcohol polymer blends that are the same as one another as recited in claim 11; and wherein the at least one internal compartment comprises laundry treatment composition, dishwashing composition or hard  surface treatment composition as recited in claim 17.
oC. (µl) of from about 10 cP to about 40 cP, or from about 10 cP to about 30 cP, or from about 12 cP to about 25 cP, or from about 14 cP to about 20 cP (see paragraph [0021], page 2). The first PVOH polymer is characterized by a degree of hydrolysis of 60% to about 99%, preferably from about 80% to about 98%, preferably from about 83% to about 95%, preferably from about 85% to about 92% (see paragraph [0022], page 2). An Example of the PVOH resin blend is Film 1 which comprises 50 wt% of an anionic PVOH copolymer, i.e., PVOH/PVAc/anionic monomer, i.e., monomethyl maleate (carboxylated) having a 4 mole% anionic substitution, 90% degree of hydrolysis and 4% viscosity of 16 cps, and 50 wt% PVOH homopolymer, wherein the resin content in the film is 65% (see Film 1 in Table A on page 19). The PVOH resin blend maintain better pouch strength upon ageing (see paragraph [0241], page 20). Since Labeque already teaches a second polyvinyl alcohol homopolymer, as discussed above, Labeque need not teach a second polyvinyl alcohol copolymer comprising a second anionic moiety like a sulphonate or carboxylate, as cited in claim 8, which depends from claim 7, since this component is not claimed as being present in the composition, rather, this component is cited in the alternative only as cited in claim 7.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the four water-soluble polymeric webs or films of the water-soluble pouches of Fowler with the PVOH resin blend of Labeque like Film 1 which comprises 50 wt% of an anionic PVOH copolymer, i.e., PVOH/PVAc/anionic any suitable polymeric material such as those based substantially upon polyvinyl alcohol as disclosed in paragraphs [0005] and [0017], and said PVOH resin blend maintains better pouch strength upon ageing as taught by Labeque.
	It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the granular or powder product, a thickened liquid or gel in Fowler to be laundry treatment, dishwashing or hard surface treatment compositions because these are typical compositions enclosed in multi-compartment water-soluble pouches as taught by Labeque. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/872,514. Although the claims at issue are not identical, they are not patentably distinct from each other because both at least two water-soluble films whereas the two internal compartments in copending ‘514 are separated from one another by at least one water-soluble film; and the four films in ‘514 are derived from a single water-soluble film by being folded upon itself. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the “at least one water-soluble film” in copending ‘514 to also include “two water-soluble films” because “at least one” includes “one and greater than one.” Even though the four water-soluble films in copending ‘514 are derived from a single water-soluble film, this derivation from a single film is not excluded from the “comprising” language of the present claim 1. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.